Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (JP 2012055955 A) in view of Ueno (JP 2011224594 A) and Pawelski (US 20110111124 A1).
Regarding claim 1, Shiraishi discloses a cold rolling mill of a tandem type (paragraph 0014) of a circulating oil-feeding system for feeding a coolant (paragraph 0008, lines 87-92) serving as a rolling oil  (paragraph 0008, lines 87-92) and a cooling liquid to each stand to continuously conduct rolling of a steel sheet (S in Fig. 1), an jetting device (35, 36 in Fig. 1) configured to jet a coolant having a concentration higher (paragraph 0008, lines 87-94) than that of the coolant fed to the first stand (1a in Fig. 2) onto the surfaces of the both edge portions (paragraph 0011, lines 192-198) of the steel sheet (paragraph 0027, line 389).
While Shiraishi discloses a coolant serving as rolling oil and cooling nitrogen (paragraph 0008, line 104), Shiraishi fails to disclose a coolant with cooling water. 
	In a related cold rolling method, Pawelski teaches a coolant serving as a rolling oil and cooling water (See abstract). 
Since Pawelski and Shiraishi both use liquids to lubricate a rolling structure and it is known in the art that the use of liquid lubricants causes cooling to occur, it would have been obvious to one of ordinary skill in the art before the effective filing date to use cooling water as taught by Pawelski as a replacement for Shiraishi’s cooling nitrogen. Such replacement would arrive at predictable a result because both substances carrying out the same function, i.e. lubricating and therefore cooling. One of ordinary skill in the art would be motivated to make this substitution to decrease the cost of coolant and to increase safety of the coolant system. 
Furthermore, while Shiraishi does disclose that the metal sheet gets continuously supplied from a hot roller (0031, lines 459-461), Shiraishi fails to disclose an edge heater for heating both edge portions of the steel sheet to not lower than 60°C as a temperature of the steel sheet at an entry side of a roll bite is 
In a related cold rolling mill, Ueno teaches an edge heater (See 6 in Fig. 2) for heating both edges (paragraph 0014, lines 6-7) of the steel sheet to not lower than 60°C (paragraph 0033, lines 3-4) as a temperature of the steel sheet at an entry side of a roll bite is arranged at an upstream side (See position of edge heater, 6, in Fig. 1 with respect to 7a in Fig. 1) of a first stand (See 7a in Fig. 1) of the cold rolling mill and a jetting coolant (8a in Fig. 1) arranged between the edge heater (6 in Fig. 1) and the first stand (7a in Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add Ueno’s edge heater upstream of the Shiraishi’s first stand to allow Shiraishi’s cold rolling mill to be more effective in cold rolling a wider variety of steels such as stainless steel and high carbon steel as advantageously taught by Ueno (paragraph 0003; paragraph 0008). 
Regarding claim 2, the combination of Shiraishi, Pawelski, and Ueno teach the limitations of claim 1 as explained above. Ueno further discloses a cold rolling mill wherein the edge heater (See Fig. 2) is an induction heating device (paragraph 0019) for heating only the edge portions (Sa and Sb in Fig. 2) of the steel sheet by inserting the edge portion of the steel sheet into a slit portion of a C-type inductor (paragraph 0019, line 2) to hold from top and bottom (paragraph 0019, line 3) thereof.
Regarding claim 3
Regarding claim 7, the combination of Shiraishi, Pawelski, and Ueno teach the limitations of claim 2 as explained above.  While Shiraishi does not explicitly disclose coolant having a concentration higher than that of the coolant fed to the first stand has a concentration of rolling oil of not less than 10%mass, Shiraishi does disclose a high-concentration coolant with a concentration of rolling oil of greater than 5% (paragraph 0041, lines 564-565). Since Shiraishi suggests a range of 5% or greater, it would have been obvious to one of ordinary skill in the art before the effective filing date that Shiraishi teaches the claimed range of no lower than 10%mass as it falls within Shiraishi’s range. Note that Examiner interprets the 5% concentration to mean that oil is 5% of the total mass of the solution.
Regarding claim 4, Shiraishi discloses a method for cold rolling a steel sheet with a tandem type cold rolling mill (paragraph 0014) of a circulating oil-feeding system (paragraph 0015, lines 248-249) for feeding a coolant (paragraph 0008, lines 87-92) serving as a rolling oil (paragraph 0008, lines 87-92), and jetting a coolant (paragraph 0008, lines 87-92) having a concentration higher (paragraph 0008, lines 87-94) than that of the coolant fed to the first stand (1a in Fig. 2) onto the surfaces of both edge portions of the steel sheet (paragraph 0011, lines 192-198) before the both heated edge portions (0031, lines 459-461) of the steel sheet arrive at the roll bite of the first stand (See nozzles 35, 36 in Fig. 1 that are positioned before the roll bite of the first stand).
While Shiraishi discloses a coolant serving as rolling oil and cooling nitrogen (paragraph 0008, line 104), Shiraishi fails to disclose a coolant with cooling water. 
	In a related cold rolling method, Pawelski teaches a coolant serving as a rolling oil and cooling water (See abstract). 
Since Pawelski and Shiraishi both use liquids to lubricate a rolling structure and it is known in the art that the use of liquid lubricants causes cooling to occur, it would have been obvious to one of ordinary skill in the art before the effective filing date to use cooling water as taught by Pawelski as a replacement for Shiraishi’s cooling nitrogen. Such replacement would arrive at predictable a result because both substances carrying out the same function, i.e. lubricating and therefore cooling. One of ordinary skill in 
Further regarding claim 4, while Shiraishi does disclose a method wherein the metal sheets are continuously supplied from a hot roller (0031, lines 459-461), Shiraishi fails to disclose a cold rolling method which comprises heating both edge portions of the steel sheet with an edge heater at an upstream side of a first stand of the cold rolling mill to not lower than 60°C as a steel sheet temperature at an entry side of a roll bite in the first stand. 
In a related cold rolling method, Ueno teaches a cold rolling method which comprises heating both edge portions (paragraph 0014, lines 6-7)  of the steel sheet with an edge heater (See Fig. 2)  at an upstream side (See position of edge heater, 6, in Fig. 1 with respect to 7a in Fig. 1) of a first stand (See 7a in Fig. 1) of the cold rolling mill to not lower than 60°C (paragraph 0033, lines 3-4) as a steel sheet temperature at an entry side of a roll bite in the first stand (See edge heater 6 in Fig. 1 with respect to entry side of roll bite in first stand 7a in Fig. 1) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add Ueno’s edge heater upstream of the Shiraishi’s first stand to allow Shiraishi’s cold rolling method to be more effective in cold rolling a wider variety of steels such as stainless steel and high carbon steel as advantageously taught by Ueno (paragraph 0003; paragraph 0008). 
Regarding claim 5
Regarding claim 6, the combination of Shiraishi, Pawelski, and Ueno teach the limitations of claim 4 as explained above. 
While Shiraishi discloses a cold rolling method wherein the jetting amount of the high-concentration at the entry side of the first stand are adjusted (paragraph 0033, lines 486-488) and the rolling speed is adjusted (paragraph 0029, lines 418-419), Shiraishi fails to disclose a method of cold rolling wherein the jetting amount are adjusted in accordance with the rolling speed. 
Note that the high-concentration coolant is applied to the entry side of every stand (See high-concentration nozzles near entry side of each stand in Fig. 2). 
In a related cold rolling method, Pawelski teaches a cold rolling method wherein the jetting amount of a coolant are adjusted in accordance with the rolling speed (paragraph 0046, lines 16-23).
 Given that Shiraishi suggests flow rates can be adjusted (paragraph 0033, lines 486-488) and suggests a relationship between flow rate and roll speed by fixing the high-concentration flow rate and adjusting the speed (paragraph 0029, lines 418-425), it would have been obvious to one of ordinary skill in the art before the effective filing date for the method to adjust the high-concentration flow rate based on a speed as taught by Pawelski to make the system more adaptive. 
Regarding claim 8, the combination of Shiraishi, Pawelski, and Ueno teach the limitations of claim 5 as explained above. 
While Shiraishi discloses a cold rolling method wherein the jetting amount of the high-concentration at the entry side of the first stand are adjusted (paragraph 0033, lines 486-488) and the rolling speed is adjusted (paragraph 0029, lines 418-419), Shiraishi fails to disclose a method of cold rolling wherein the jetting amount are adjusted in accordance with the rolling speed. 
Note that the high-concentration coolant is applied to the entry side of every stand (See high-concentration nozzles near entry side of each stand in Fig. 2). 
In a related cold rolling method, Pawelski teaches a cold rolling method wherein the jetting amount of a coolant are adjusted in accordance with the rolling speed (paragraph 0046, lines 16-23).
. 

Response to Arguments
Applicant’s argument regarding claim interpretation under 35 U.S.C. 112(f) for “edge heater for heating” Applicant’s arguments, see Claim Interpretation section, lines 5-6, filed 06/03/2021, with respect to claim 1 have been fully considered and are persuasive. The 112(f) claim interpretation of “edge heater for heating” has been withdrawn. 
Regarding the rejections under 35 U.S.C. 112(b), the amendment made to claim 1 removing “equipment for jetting” renders the respective 112(b) rejection moot and that rejection is withdrawn. Further, the amendments overcome the 112(b) rejections for lack of antecedent basis so those rejections are also withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C. 103 filed 06/03/2021 have been fully considered but they are not persuasive.
Applicant argues that Shiraishi’s lubrication supply “insufficient time for the rolling lubricant having high concentration to attach to a surface of the steel sheet” (pg. 7, paragraph 2, lines 6-8). Further, Applicant’s argument stating that Shiraishi’s lubricant supply method in which a large amount of low concentration lubricant is supplied before the high concentration being completely different than Applicant’s invention of initially supplying a large amount of high concentration lubricant then supply the 
Applicant argues that although Shiraishi discloses a lubricant concentration exceeding 5%, Shiraishi does not disclose a concentration of “not less than 10%” because the cost of supplying lubricant at not less than 10% concentration would be extraordinarily high at every rolling stand and therefore one of ordinary skill in the art would not do so (pg. 8, lines 8-11). However, this argument is not persuasive since Applicant’s range of “not less than 10%” clearly falls within Shiraishi’s range of “exceeding 5%.” Furthermore, Shiraishi’s scheme would not necessarily have “extraordinarily high cost” at a lubricant concentration of not less than 10% as Applicant suggests because the cost would also be dependent on the amount of concentration used (i.e. flow rate), which Shiraishi discloses can be controlled (Shiraishi paragraph 0026, lines 380-383). 
Regarding the C-type induction heating apparatus, applicant argues that Ueno “discloses a technique in which only the edge portions in the region of both edges of the welding portion are heated to prevent edge crack and breakage of the welding potion” (pg. 8, second full paragraph, lines 6-8), which is completely different than the present invention. However, Ueno does disclose that the edge portions of the sheet in edge portions other than the welded area are also heated (Ueno paragraph 0033, lines 4-6). Further, Applicant does not explain how Ueno’s C-type induction heating apparatus does not meet the claim limitations.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Shiraishi and Pawlski, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is well known to one of ordinary skill in the art that water is safer, cheaper, and more easily available than liquid nitrogen, which would motivate one of ordinary skill in the art to modify Shiraishi’s apparatus by substituting cooling water as taught by Pawski for Shiraishi’s liquid nitrogen. 
For all of the reasons addressed above, Applicant’s arguments are not persuasive and the rejections of claims 1-8 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.V.C./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725